Citation Nr: 1037389	
Decision Date: 10/01/10    Archive Date: 10/12/10

DOCKET NO.  08-26 341A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for hernia, or residuals 
thereof. 

2.  Entitlement to service connection for mild degenerative joint 
and disc disease of the cervical spine, claimed as a neck injury, 
to include as secondary to service-connected auricular hematoma. 

3.  Entitlement to service connection for lumbosacral strain, 
claimed as a back injury. 

4.  Entitlement to service connection for a right knee 
disability, claimed as a right knee injury. 


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

M. Purdum, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1978 to June 1982, 
with prior unverified inactive service.

This matter comes before the Board of Veterans' Appeals (Board) 
from rating decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Petersburg, Florida.  A May 2007 
rating decision denied the Veteran's claims of entitlement to 
service connection for right and left knee injuries, lumbosacral 
strain, and hernia.  A March 2009 rating decision denied his 
claim of entitlement to service connection for a neck injury. 

In August 2010, the Veteran and his spouse testified via 
videoconference before the undersigned Veterans Law Judge, seated 
at the Board's Central Office in Washington, D.C.  A transcript 
of the hearing has been associated with the claims file. 

The issue of entitlement to service connection for a left knee 
injury has been raised by the record.  At the time of the 
Veteran's August 2010 Board hearing, he asserted that he wanted 
to provide testimony as to the issue of entitlement to service 
connection for a left knee injury.  The Board notes that the 
Veteran filed his original claim in October 2006 for a left knee 
injury and service connection for the same was denied by a May 
2007 rating decision.  The Veteran did not submit a Notice of 
Disagreement as to such issue, however, the RO issued an August 
2008 Statement of Case including the issue of entitlement to 
service connection for a left knee injury, among other issues.  
The Veteran submitted a timely Substantive Appeal in September 
2008; however, he specifically perfected his appeal as to other 
issues adjudicated by the August 2008 Statement of the Case, and 
not entitlement to service connection for a left knee injury.  
The RO again included the issue of entitlement to service 
connection for a left knee injury in its September 2009 
Supplemental Statement of the Case.  While the Veteran did not 
perfect his appeal as to entitlement to service connection for a 
left knee injury, it appears that, for clarity, his 
representative included a notation on his October 2009 statement 
that the issue was withdrawn.  The issue of entitlement to 
service connection was not perfected by the Veteran's September 
2008 Substantive Appeal, nor was it included in the RO's October 
2009 VA Form 8, Certification of Appeal.  Therefore, the Board 
does not have jurisdiction over it, and it is referred to the RO 
for appropriate action.  

The issues of entitlement to service connection for lumbosacral 
strain and a 
right knee disability, addressed in the REMAND portion of the 
decision below, are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDING OF FACT

The most probative evidence of record indicates that the Veteran 
does not currently demonstrate hernia, or residuals thereof.


CONCLUSION OF LAW

A hernia, or residuals thereof, was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1101, 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 
(2010); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist the Appellant

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010), 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010), requires VA 
to assist a claimant at the time that he or she files a claim for 
benefits.  As part of this assistance, VA is required to notify 
claimants of what they must do to substantiate their claims.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

The notice required by the VCAA can be divided into three 
elements.  Specifically, VA must inform the claimant of any 
information and evidence not of record:  (1) that is necessary to 
substantiate the claim; (2) that the claimant is to provide; and 
(3) that VA will attempt to obtain.  Beverly v. Nicholson, 19 
Vet. App. 394, 403 (2005) (outlining VCAA notice requirements).

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including:  (1) 
veteran status; (2) existence of a disability; (3) a connection 
between a veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, 
this notice must include notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Id. at 486.

The Veteran was notified in a VCAA letter dated in April 2008, 
before the initial adjudication of the claim of entitlement to 
service connection for a neck injury, of the evidence not of 
record that was necessary to substantiate the claim.  He was told 
that he needed to provide the names of persons, agencies, or 
companies who had additional records to help decide his claim.  
He was informed that VA would attempt to review his claim and 
determine what additional information was needed to process his 
claim, schedule a VA examination if appropriate, and obtain 
service, VA, or private treatment records as indicated.  

The timely April 2008 letter also informed the Veteran as to the 
appropriate disability rating or effective date to be assigned.  
Since the Board has concluded that the preponderance of the 
evidence is against the claims decided herein, any questions as 
to the appropriate disability rating or effective date to be 
assigned are rendered moot, and no further notice is needed.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

There is no allegation from the Veteran that he has any evidence 
in his possession that is needed for a full and fair adjudication 
of this claim.  The purpose behind the notice requirement has 
been satisfied and the Veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of his 
claim.  

Next, the VCAA requires that VA make reasonable efforts to assist 
the claimant in obtaining evidence necessary to substantiate a 
claim.  VA's duty to assist includes: (1) obtaining records not 
in the custody of a federal department or agency; (2) obtaining 
records in the custody of a federal department or agency; (3) 
obtaining service treatment records or other records relevant to 
active duty and VA or VA- authorized treatment records; and (4) 
providing medical examinations or obtaining medical opinions if 
necessary to decide the claim.  See 38 C.F.R. § 3.159(c).

VA has a duty to obtain a medical examination if the evidence 
establishes:  (1) a current disability or persistent or recurrent 
symptoms of a disability; (2) an in-service event, injury, or 
disease; and (3) the current disability may be associated with 
the in-service event, but (4) there is insufficient evidence to 
make a decision on the claim.  See McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).
 
A VA examination or opinion as to the Veteran's claim of 
entitlement to service connection for hernia is not required in 
this case as there is no probative evidence of a current 
disability or persistent or recurrent symptoms of a disability.

The Veteran's service treatment records and all identified, 
authorized, and available post-service treatment records relevant 
to the issue decided herein have been requested or obtained.  
In sum, the Board finds the duty to assist and duty to notify 
provisions of the VCAA have been fulfilled and no further action 
is necessary under the mandate of the VCAA.

Service Connection

A threshold requirement for the grant of service connection for 
any disability is that the disability claimed must be shown 
present.  38 U.S.C.A. § 1131 (West 2002).  The United States 
Court of Veterans Appeals has interpreted the requirement of 
current disability thus:

Congress specifically limits entitlement 
for service-connected disease or injury to 
cases where such incidents have resulted 
in a disability.  See 38 U.S.C.   § 1131.  
In the absence of proof of a present 
disability there can be no valid claim.  
Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

The current disability requirement for a service connection claim 
is satisfied if the claimant has a disability at the time the 
claim is filed or during the pendency of that claim.  See McClain 
v. Nicholson, 21 Vet. App. 319 (2007).  The Veteran's private 
treatment records are silent for any complaint, treatment, or 
diagnosis of hernia, or residuals thereof, during the pendency of 
the claim.

The Veteran asserts that he incurred an abdominal injury during 
service and that such is the basis for his March 2003 right 
inguinal hernia repair.  

Service treatment records dated in October 1981 indicate that the 
Veteran complained of lower abdominal pain while lifting the 
center pole of a tent.  Physical examination indicated that he 
was free of signs of hernia, and the Veteran was diagnosed with 
right lower abdominal muscle and external oblique strain.  His 
service separation physical examination and history, both dated 
in May 1982, are silent for any complaint or diagnosis of an 
abdominal abnormality, or report of continued abdominal pain.  
Private treatment records dated in March 2003 indicate that the 
Veteran underwent a repair for a right inguinal hernia, at which 
time the Veteran complained of pain and fullness in the right 
groin and denied trauma to that area.  

In December 2003, the Veteran complained of increasing abdominal 
pain.  He reported his history of hernia repair and the examiner 
noted that the current pain was more in the lower abdominal area, 
and more associated with nausea and change in bowel habits.  The 
examiner opined that he didn't think the Veteran's current pain 
was related to his hernia repair and referred the Veteran for a 
colonoscopy.  Subsequent treatment records indicate that such was 
normal.  

In August 2004, the Veteran requested a re-check of his hernia 
site, as he incurred pain while lifting weights and doing sit-
ups.  Physical examination revealed a little bit of tenderness, 
without evidence of hernia.  The physician opined that such was 
probably a pulled muscle.

Pain alone, without a diagnosed or identifiable underlying malady 
or condition, does not constitute a disability for which service 
connection can be granted.  Sanchez-Benitez v. Principi, 259 F.3d 
1356 (Fed. Cir. 2001).

In sum, review of the medical evidence of record is silent for 
diagnosis of any disability determined to be residuals of the 
Veteran's March 2003 right inguinal hernia repair, completed more 
than three years prior to the date of his October 2006 claim of 
entitlement to service connection for hernia.  

As the evidence of record is silent for any complaint, treatment, 
or diagnosis of hernia, or residuals thereof, during the pendency 
of the claim, the Board finds that there is no probative medical 
evidence of record indicating that the Veteran currently has 
hernia, or residuals thereof, related to service.

The Board notes that in December 2006, the Veteran, his mother, 
his wife, and an additional party, whose identity is unclear to 
the Board, offered lay statements as to the incurrence of an in-
service groin strain while helping to set up tents.  The 
Veteran's private physician, in July 2010, noted the Veteran's 
reported in-service groin injury and post-service hernia repair.  
However, further inquiry as to these statements is not required 
in this case because the threshold requirement for the grant of 
service connection for the claimed disorder, that the Veteran 
actually demonstrates current hernia, or residuals thereof, has 
not been met.  38 U.S.C.A.     § 1131.

In this case, there is no probative medical evidence showing a 
current diagnosis of hernia, or residuals thereof.  As there is 
no evidence establishing a current diagnosis of such, there 
cannot be a discussion as to whether there exists a medical nexus 
between military service and hernia, or residuals thereof.  Thus, 
service connection for the same is not warranted.

As a threshold matter, per 38 U.S.C.A. § 1131, since the Veteran 
does not have a current disability, as to hernia, or residuals 
thereof, for which service connection can be granted, the claim 
must be denied by operation of law.


ORDER

Service connection for hernia, or residuals thereof, is denied.


REMAND

Additional development is needed prior to further disposition of 
the claims of entitlement to service connection for a neck 
disability, lumbosacral strain and a right knee disability.

The Board notes that at the time of his August 2010 Board 
hearing, the Veteran asserted that his service treatment records 
should contain records from Hulbert Clinic, and the McDell, 
Homestead, Sheppard, and Langley Air Force Bases.  Review of the 
Veteran's service treatment records currently associated with the 
claims file indicates that there are no records that appear to 
have originated from the Air Force Bases in McDell, Homestead, or 
Langley.  Research by the Board indicates that there does not 
appear to exist a McDell Air Force Base, however, there exists a 
McDill Air Force Base.  Also, it is not clear if Langley Air 
Force Base represents a typographical error in the Board hearing 
transcript and the Veteran actually cited Lakeland Air Force 
base.  There are records from the Shaw, Elgin, Elmendorf, 
Sheppard, and Lakeland Air Force Bases contained in the Veteran's 
service treatment record envelope. 

Also at the time of the Veteran's August 2010 Board hearing, he 
asserted that his workman's compensation claim was rejected 
because his back and neck injuries preexisted his December 2003 
work-related motor vehicle accident.  Review of the claims file 
reveals that while the treatment records reflecting treatment for 
his December 2003 motor vehicle accident are associated with the 
claims file, there are no records related to a claim for 
workman's compensation and no records that at the time of the 
Veteran's December 2003 motor vehicle accident there was evidence 
of a preexisting back or neck injury. 

Because VA is on notice that there are additional records that 
may be applicable to the Veteran's claim and because these 
records may be of use in deciding the claim, these records are 
relevant and should be obtained.  Bell v. Derwinski, 2 Vet. App. 
611 (1992).  Thus, on remand, the AMC must attempt to associate 
with the Veteran's claims file any remaining service treatment 
records as well as any records associated with his claim for 
workman's compensation.

The Board notes that the Veteran's service treatment records 
indicate that he was treated for low back and right knee 
complaints during service and demonstrated current disabilities 
as to his low back and right knee during the pendency of these 
claims.  As such, the Veteran was afforded a VA examination in 
April 2007 in order to determine whether there exists a 
relationship between the Veteran's low back and right knee 
disabilities and his period of service.

Report of the VA examination indicates that the examiner reviewed 
the Veteran's claims file, considered his in-service treatment 
for low back and right knee complaints, conducted a physical 
examination, and diagnosed him with lumbosacral strain.  The 
examiner, however, reported that there was minimal evidence upon 
which to diagnose the Veteran with a right knee disability.  The 
examiner reported that he could not opine as to the relationship 
between the Veteran's current low back and right knee 
disabilities and any remote injuries or incidents during service 
over 25 years ago without resorting to mere speculation.  

In this regard, the Board notes that private treatment records 
dated in July 2007 indicate that the results of the Veteran's MRI 
were slight bony hypertrophy, margins of the medical compartment; 
maintenance of joint spaces; no evidence of chondromalacia; 
slight buttressing of minimal early osteoarthritis; and complete 
tear of the posterior horn medial meniscus with slight 
complexity.  Thus, it is unclear to the Board if the VA examiner 
reviewed record of this instance of treatment and determined that 
such did not represent enough evidence of a right knee 
disability, or if the VA examiner did not review the record at 
all.

The Court has held that a medical examination report must contain 
not only clear conclusions with supporting data, but also a 
reasoned medical explanation connecting the two.  See Nieves-
Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 
21 Vet.App. 120, 124 (2007) ("[A]medical opinion ... must 
support its conclusion with an analysis that the Board can 
consider and weigh against contrary opinions").

Once VA undertakes the effort to provide an examination for a 
service connection claim, even if not statutorily obligated to do 
so, it must provide an adequate one or, at a minimum, notify the 
claimant why one will not or cannot be provided).  Barr v. 
Nicholson, 21 Vet. App. 303, 311 (2007).  

Therefore, as the April 2007 VA examiner did not offer data in 
support of his conclusion or a reasoned medical explanation 
connecting the two, the Board finds such examination to be 
inadequate.  Therefore, a remand is necessary in order to afford 
the Veteran an adequate VA opinion so as to determine whether any 
right knee disability, as well his low back disability, are 
related to his period of service, specifically, his in-service 
treatment for complaints related to both his low back and right 
knee.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the 
Veteran's claims file any outstanding 
service treatment records, specifically 
those reflecting treatment obtained at the 
McDill, Homestead, and Langley Air Force 
Bases.  All efforts to obtain such records 
must be properly documented in the 
Veteran's claims file, including any 
request to and response from the National 
Personnel Records Center (NPRC), or other 
appropriate custodian, as well as any 
notification to the Veteran as to any 
records deemed unavailable.  The Veteran 
must be provided an opportunity to provide 
copies of any outstanding service 
treatment records. 

2.  Obtain and associate with the 
Veteran's claims file all relevant records 
related to his workman's compensation 
claim(s) made subsequent to his December 
2003 motor vehicle accident and/or his 
July 2007 fall, to include any treatment 
records upon which the adjudicators based 
their decision.  Any and all responses, 
including negative responses, from the 
custodian of such records must be properly 
documented in the claims file, as well as 
any notification to the Veteran as to any 
records deemed unavailable.  The Veteran 
must be provided an opportunity to provide 
copies of any outstanding workman's 
compensation records.

3.  If, and only if, any outstanding 
service treatment records reveal 
complaint, treatment, or diagnosis of an 
in-service neck injury or disability, 
and/or the Veteran's workman's 
compensation records contain medical 
evidence of a preexisting neck injury at 
the time of his December 2003 motor 
vehicle accident, forward the Veteran's 
claims file to the examiner who will 
conduct the below-directed VA examination.  
The examiner must opine whether it is at 
least as likely as not (at least a 50 
percent probability) that the Veteran's 
neck disability was incurred in service, 
or are otherwise related to service, 
specifically, his in-service football 
injury.  In this regard, the examiner must 
specifically comment upon any evidence of 
a preexisting neck injury at the time of 
the Veteran's December 2003 motor vehicle 
accident. 

4.  Schedule the Veteran for a VA 
examination to determine the etiology of 
his low back and right knee disabilities.  
The examiner must provide current 
diagnoses related to the Veteran's low 
back and right knee.  If, after review of 
the Veteran's July 2007 MRI results, the 
examiner determines that the Veteran does 
not demonstrate a right knee disability, 
his or her examination report must contain 
an etiological opinion as to the Veteran's 
July 2007 complete tear of the posterior 
medial meniscus and early osteoarthritis.  
The examiner must opine whether it is at 
least as likely as not (at least a 50 
percent probability) that the Veteran's 
low back and right knee disabilities were 
incurred in service, or are otherwise 
related to service, specifically, his in-
service low back and right knee 
complaints.  In this regard, the examiner 
should also consider any evidence as to 
the Veteran's workman's compensation 
claim, including consideration of any of a 
preexisting back injury at the time of his 
December 2003 motor vehicle accident.


In this regard, as to the Veteran's claims 
of entitlement to service connection for 
neck, low back, and right knee 
disabilities, the examiner should consider 
the lay statements of record regarding the 
claimed in-service injuries, and 
continuous symptoms after service.  Dalton 
v. Nicholson, 21 Vet. App. 23 (holding 
that an examination was inadequate where 
the examiner did not comment on the 
Veteran's report of in-service injury but 
relied on the service treatment records to 
provide a negative opinion).

The claims file should be made available 
to the examiner for review in conjunction 
with the opinion or examination, and the 
examiner should note such review.

If the VA examiner is unable to render any 
of the opinions requested, he or she must 
explain to the Board why they are unable 
to do so. 

A complete rationale should be provided 
for all opinions given.  The opinions 
should be based on examination findings, 
historical records, and medical 
principles.  The examiner should fully 
articulate a sound reasoning for all 
conclusions made.

The claims file must be properly 
documented regarding any notifications to 
the Veteran as to the scheduled 
examination.

5.  Then, after ensuring any other 
necessary development has been completed; 
readjudicate the Veteran's claims of 
entitlement to service connection for 
lumbosacral strain and a right knee 
disability, considering any evidence added 
to the record.  If any action remains 
adverse to the Veteran, provide the 
Veteran and his representative with a 
Supplemental Statement of the Case and 
allow the Veteran an appropriate 
opportunity to respond thereto.  
Thereafter, return the case to the Board.

The Board intimates no opinion as to the outcome of this case.  
The appellant need take no action until so informed.  The purpose 
of this REMAND is to ensure compliance with due process 
considerations.

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be dispositive 
of the appeal.  Therefore, the Veteran is hereby placed on notice 
that pursuant to 38 C.F.R. § 3.655 (2010) failure to cooperate by 
not attending the requested VA examination may result in an 
adverse determination.  See Connolly v. Derwinski, 1 Vet. App. 
566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A.      
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


